Appeal from a *833judgment of the County Court of Broome County (Mathews, J.), rendered January 6, 2003, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to assault in the second degree and was sentenced as a second felony offender in accordance with the plea agreement to three years in prison, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.